Exhibit 10.3
ROBBINS & MYERS, INC.
OPTION AWARD AGREEMENT
This OPTION AWARD AGREEMENT (“Agreement”) is entered into as of the Award Date
set forth below between ROBBINS & MYERS, INC., an Ohio corporation (the
“Company”), and Employee listed in Section 1.1.
     A. The Company from time to time grants to employees Options to purchase
Common Shares of the Company (“Common Shares”) as Awards under the Company’s
2004 Stock Incentive Plan As Amended (the “Plan”), a copy of which has been
provided to Employee and is incorporated herein by this reference;
     B. For the purpose of encouraging Employee to acquire a proprietary
interest in the Company through stock ownership, to continue in the service of
the Company and its Subsidiaries, and to render superior performance during the
period of employment, the Compensation Committee (the “Committee”) of the Board
of Directors (the “Board”) of the Company has determined that an Option should
be granted under the Plan to Employee; and
     C. Any capitalized term used herein that is not defined herein shall have
the meaning ascribed to it in the Plan.
NOW, THEREFORE, THE COMPANY AND EMPLOYEE INTENDING TO BE LEGALLY BOUND HEREBY
AGREE AS FOLLOWS:
SECTION 1. GRANT AND EXERCISE OF OPTION.
1.1 Grant of Option.
The Company hereby grants to Employee an Option under the Plan to purchase
Common Shares as follows:

         
Employee:
       
Number of Common Shares subject to Option:
       
Option exercise price per share
       
Date of Grant of Option (also referred to as “Award Date”)
       
Plan Name:
  2004 Stock Incentive Plan As Amended
Type of Option:
  Nonqualified Stock Option
Date Option becomes exercisable:
  One-Third of the shares become exercisable on the first, second, and third
annual anniversary date of the Award Date.
Term of Option (“Term”):
  Ten years    
Expiration Date of Option:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



1.2 Conditions Relating to Exercise of Option.
The Option may not be exercised after Employee’s employment with the Company has
terminated except that the Option may during its Term be exercised (i) within
30 days after Employee’s employment with the Company ceases, if the cause of
cessation of employment was other than retirement, Disability, death or
termination of employment by the Company for Gross Misconduct; (ii) within one
year of cessation of employment in the case of Early Retirement; and
(iii) within three years of cessation of employment in the case of Normal
Retirement, death or Disability. After termination of employment, the Option may
be exercised only to the extent it could have been exercised on the date of
Employee’s termination of employment. Whether authorized leave of absence or
absence for military or governmental service shall constitute a termination of
employment or other service shall be determined by the Committee.
1.3 Exercise of Option.
(a) Notice of Exercise. The Option may be exercised in whole or in part by
written notice in the form required by the Company, together with payment of the
aggregate exercise price therefor.
(b) Payment of Option Exercise Price. Payment of the exercise price may be made
as follows: (i) in cash, (ii) payment in Common Shares that have been held by
Employee for at least six months by actual delivery of such Common Shares to the
Company or in accordance with the attestation procedure at Section 6.7 of the
Plan, valued at the Fair Market Value of such shares on the date of exercise,
(iii) by a delivery of a notice in the form acceptable to the Committee that
Employee has placed a market sell order (or similar instruction) with a broker
with respect to Common Shares then issuable upon exercise of the Option, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the exercise price
(conditioned upon the payment of such net proceeds), or (iv) by a combination of
the methods described above.
(c) Payment of Applicable Taxes.
No shares shall be delivered upon exercise of the Option until any taxes payable
with respect to the exercise of the Option have been withheld by the Company or
paid by Employee. Employee may use Common Shares to pay the Company all or any
part of the mandatory federal, state or local withholding tax payments at the
time of exercise of the Option by following any of the methods of payment set
forth in Section 1.3(b) for use in connection with payment of the exercise price
of the Option.
(d) Change of Control. In the event of a Change of Control of the Company, the
Option, to the extent it is not exercisable, shall become fully exercisable and
vested on the date the Change of Control is deemed to have occurred.
SECTION 2. RESTRICTIONS ON TRANSFER.
Except as provided in Section 12.2 of the Plan, the Option shall not be
assigned, transferred,

2



--------------------------------------------------------------------------------



 



pledged, or otherwise encumbered by Employee, otherwise than by will or by the
laws of descent and distribution, or be made subject to execution, attachment or
similar process. Except as provided in Section 12.2 of the Plan, the Option
shall be exercisable during Employee’s lifetime only by Employee or, if
permissible under applicable law, by Employee’s guardian or legal
representative.
SECTION 3. REPRESENTATIONS OF EMPLOYEE.
Employee hereby represents to the Company that Employee has read and understands
the provisions of this Agreement and the Plan, and Employee acknowledges that
Employee is relying solely on his or her own advisors with respect to the tax
consequences of exercising an Option.
SECTION 4. NOTICES.
All notices or communications under this Agreement shall be in writing,
addressed as follows:

     
To the Company:
  Robbins & Myers, Inc.
 
  51 Plum Street, Suite 260
 
  Dayton, Ohio 45440
 
  Attention: Vice President, Human Resources
 
   
To Employee:
  At the last residence address of Employee on file with the Company.

Any such notice or communication shall be (a) delivered by hand (with written
confirmation of receipt) or sent by a nationally recognized overnight delivery
service (receipt requested), (b) be sent certified or registered mail, return
receipt requested, postage prepaid, addressed as above (or to such other address
as such party may designate in writing from time to time), or (c) be given
electronically, if receipt is confirmed electronically to the sender within 24
hours and the actual date of receipt shall determine the time at which notice
was given.
SECTION 5. DEFINITIONS.
(a) “Change of Control” means and shall be deemed to have occurred on (i) the
date upon which the Company is provided a copy of a Schedule 13D, filed pursuant
to Section 13(d) of the Securities Exchange Act of 1934 indicating that a group
or person, as defined in Rule 13d-3 under said Act, has become the beneficial
owner of 20% or more of the outstanding Voting Shares or the date upon which the
Company first learns that a person or group has become the beneficial owner of
20% or more of the outstanding Voting Shares if a Schedule 13D is not filed;
(ii) the date of a change in the composition of the Board such that individuals
who were members of the Board on the date two years prior to such change (or who
were subsequently elected to fill a vacancy in the Board, or were subsequently
nominated for election by the Company’s shareholders, by the affirmative vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such two year period) no longer constitute a majority of the
Board; (iii) the date of the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in

3



--------------------------------------------------------------------------------



 



the Voting Shares of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Shares of the surviving entity) at least 50% of the total voting
power represented by the Voting Shares of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (iv) the date
shareholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.
(b) “Company” means Robbins & Myers, Inc., an Ohio corporation, and when used
with reference to employment of Employee, Company includes any Subsidiary of the
Company.
(c) “Fair Market Value” means the closing price of a Common Share on the date
when the value of a Common Share is to be determined, as reported on the New
York Stock Exchange-Composite Transactions Tape; or, if no sale of Common Shares
is reported on such date, then the next preceding date on which a sale occurred;
or if the Common Shares are no longer listed on such exchange, the determination
of such value shall be made by the Committee in accordance with applicable
provisions of the Code and related regulations promulgated under the Code.
(d) “Gross Misconduct” means engaging in any act or acts involving conduct which
violates Company policy or is illegal and which results, directly or indirectly,
in personal gain to the individual involved at the expense of the Company or a
Subsidiary.
(e) “Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option, as defined in Section 422 of the Internal Revenue Code.
SECTION 6. PLAN CONTROLLING; CLAWBACK POLICY.
The Award is subject all of the terms conditions of the Plan. In the event of a
conflict between the Plan and this Agreement, the provisions of the Plan shall
control. The Robbins & Myers, Inc. Compensation Clawback Policy dated October 5,
2010 is hereby incorporated by reference.
SECTION 7. GOVERNING LAW.
This Agreement and its validity, interpretation, performance and enforcement
shall be governed by the laws of the State of Ohio other than the conflict of
laws provisions of such laws.
SECTION 8. SEVERABILITY.
Whenever possible, each provision in this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, then (a) such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of this Agreement shall remain in
full force and effect.

4



--------------------------------------------------------------------------------



 



SECTION 9. STRICT CONSTRUCTION.
No rule of strict construction shall be implied against the Company, the
Committee or any other person in the interpretation of any of the terms of the
Plan, this Agreement or any rule or procedure established by the Committee.
IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
as of the Award Date.


ROBBINS & MYERS, INC.
    By:         Name:   Peter C. Wallace      Title:   President and Chief
Executive Officer   

EMPLOYEE

              Name:            

5